DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, and 14-16 of copending Application No. 16/852,399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1 of the Instant Application
Claims 1-3 of 16/852,399


parsing a picture parameter set at a video unit level in a video bitstream for 




a first field indicative of whether the video unit includes multiple network abstraction layer bit units having multiple types;
parsing, due to determining that the video unit includes multiple network abstraction layer bit units having multiple types, a second field in the picture parameter set indicative of whether the video unit comprises multiple network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL to CRA_NUT; and




decoding, based on the first field and the second field, the video bitstream to generate a video.


parsing, for decoding a video picture comprising subpictures, 
(Claim 2) The method of claim 1, wherein the syntax structure is included in a picture parameter set (PPS).

a syntax structure to obtain type information about network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL to CRA_NUT; and
 (Claim 3) The method of claim 2, wherein a value of the syntax structure indicates that a video picture referring to the PPS that includes the syntax structure includes multiple NAL units and the multiple NAL units do not have a same value of NAL unit type.



decoding the subpictures based on the parsing.



Claim 11 of the instant application
Claims 9 of 16/852,399
A video decoding apparatus comprising a processor configured to perform a method of processing a video bitstream comprising:


parsing, for decoding a video picture comprising one or more subpictures, a syntax structure to obtain type information about one or more network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit units have mixed NAL unit types in a range 


reconstructing the one or more subpictures based on the parsing.



parsing, for decoding a video picture comprising one or more subpictures comprising one or more slices, a syntax structure in a picture parameter set, PPS, of the video bitstream to obtain type information about one or more network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit 

reconstructing the video picture one or more subpictures based on the parsing.




Claim 6 of the Instant Application
Claims 14-16 of 16/852,399
A method of encoding a video, comprising:

 
including, in a picture parameter set referred at a video unit level in a video bitstream, 




a first field indicative of whether the video unit includes multiple network abstraction layer bit units having multiple types;

further including, due to determining that the video unit includes multiple network abstraction layer bit units having multiple types, a second field in the picture parameter set indicative of whether mixed network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL to CRA_ NUT; and

encoding the video to generate the video bitstream.



constructing, for encoding a video picture comprising subpictures, 
(Claim 15) The method of claim 14, wherein the syntax structure is included in a picture parameter set (PPS).

a syntax structure that includes type information about network abstraction layer (NAL) units making up the video picture and 
(Claim 16) The method of claim 15, wherein a value of the syntax structure indicates that a video picture referring to the PPS that includes the syntax structure includes multiple NAL units and the multiple NAL units do not have a same value of NAL unit type.

generating the video bitstream by including the syntax structure and by encoding the video picture.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 07/15/2021, concerning the rejections of claims 11-19 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, see pages 7-9 of the remarks, filed 07/15/2021, concerning the rejections of claims 1-19 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425